Title: To Benjamin Franklin from Thomas Jefferson, 25 November 1784
From: Jefferson, Thomas
To: Franklin, Benjamin


				
					
						Nov. 25. 1784.
					
				
				Mr. Jefferson’s compliments to Dr. Franklin. He was formerly well acquainted with mr. Beaumarchais’ demand against the state of Virginia of which Mr. Chevallié’s makes a part. But many circumstances have escaped his memory, and he is quite unacquainted with the footing on which it stands at present. Mr. Short, who for two years past has been a member of the Council of Virginia, is arrived at L’Orient & will be here on Sunday. He will be able to recall some circumstances to mr. Jefferson’s memory, & to inform him of the present state of this demand, after which he will be able to give Dr. Franklin a more satisfactory answer.
			 
				Addressed: A Son Excellence / Monsr. Franklin / en son Hotel / à Passy.
			